Exhibit 10.18






Dynex Capital, Inc.
Non-Employee Directors’ Annual Compensation
Effective March 3, 2011



 


Annual Retainer
 
Amount
         
Service as a Director
  $ 36,000  
Service as Audit Committee Chair
  $ 7,000  
Service as Compensation, Nominating and Corporate Governance, and Investment
Committee Chair
  $ 3,500            
Meeting Fees
                 
Board and Audit Committee meetings, per meeting
  $ 1,000  
Compensation, Nominating and Corporate Governance, and Investment Committee
meetings, per meeting
  $ 750            



Equity Compensation


Non-employee directors also receive an annual grant of 5,000 restricted shares
of the Company’s common stock, which shares will vest at the end of one
year.  The shares are granted on the first Friday following each year’s annual
meeting of shareholders.




